UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1598


MANEKIN CONSTRUCTION LLC,

                    Plaintiff - Appellee,

             v.

DANA S. LECOMPTE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cv-03119-RDB)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay B. Shuster, Baltimore, Maryland, for Appellant. Maria Ellena Chavez-Ruark, SAUL
EWING ARNSTEIN & LEHR LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dana S. LeCompte appeals the district court’s order affirming the bankruptcy

court’s order granting Manekin Construction LLC’s motion for sanctions and entering

default judgment pursuant to Bankr. R. 7037 (incorporating Fed. R. Civ. P. 37), based on

LeCompte’s failure to timely respond to discovery requests. We have reviewed the

record included on appeal and the parties’ briefs, and we find no reversible error.

Accordingly, we affirm the bankruptcy court’s order for the reasons stated by the district

court. Manekin Construction LLC v. LeCompte, No. 1:16-cv-03119-RDB (D. Md. filed

Apr. 7, 2017 & entered Apr. 10, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2